UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6349


EDWARD HAROLD SAUNDERS, JR., a/k/a Edward H. Saunders, Jr.,

                  Petitioner - Appellant,

             v.

WARDEN JOHN J. LAMANNA, Warden FCI Edgefield,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cv-03333-GRA)


Submitted:    September 18, 2009            Decided:   October 2, 2009


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Harold Saunders, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward    Harold       Saunders,        Jr.,     a    federal          prisoner,

appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing without prejudice his

28 U.S.C. § 2241 (2006) petition.                    We have reviewed the record

and find no reversible error.                     Accordingly, we affirm for the

reasons    stated      by    the    district       court.      Saunders         v.   LaManna,

No. 8:08-cv-03333-GRA             (D.S.C.    filed     Feb.        9,    2009    &    entered

Feb. 10,    2009).          We    dispense    with    oral     argument         because     the

facts   and    legal    contentions          are    adequately          presented      in   the

materials     before        the    court    and     argument       would    not       aid   the

decisional process.

                                                                                     AFFIRMED




                                              2